DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-8) in the reply filed on 02/02/2022 is acknowledged.  The traversal is on the ground(s) that all claims may be examined together without undue burden or difficulty, the claims recite subject matter that can only be used together and do not have different designs, modes of operating and effects, nor can the groups be practiced by materially different apparatus, or by hand or to practice a materially different process.  This is not found persuasive because as mentioned on the previous Office action, each group indeed is referring to different modes and invention, which each would require different search and considerations.  Therefore, examining and/or rejoining the restricted groups would burden the examination.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 2 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cloud (U.S. Patent No. 3,757,620).
Regarding claim 1: Cloud discloses a rotary knife assembly comprising: a spindle having a rotatable core (Figs. 10, 15, 18, and 19; via rounded shape of 203); a plurality of knife blades coupled with said core (via blades 212); a plurality of package guides interposed between said knife blades (via 213 and/or Fig. 19, via 251), said package guides including guide faces having an arcuate configuration that provides a substantially circular shape to said spindle when said package guides are viewed in a composite fashion around said spindle, see for example (Fig. 19; via 251).
	Regarding claim 2: wherein said package guides include guide shoes each having a superior surface defining said guide faces (via the top surface of 213 and/or 251).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cloud (U.S. Patent No. 3,757,620).
	Regarding claim 3: Cloud is silent regarding the use of the guide shoes to comprise insulating material.  However, the office takes an official notice that such use of insulating material to hold and support the folded and/or silted blanks while being conveyed or operated under, is very old and well known in the art.
	Therefore, it would have been obvious to one with ordinary skill in the art, at the time the invention was made, to have modified and/or substituted Cloud’s blanks guide shoes by another 
	Regarding claim 4: Cloud discloses that the guide shoes are coupled to said core by fasteners, see for example (Fig. 10; via the shown screw supporting shoe 213).

Claims 5-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cloud (U.S. Patent No. 3,757,620) in view of Nalle (U.S. Pub. No. 2008/0115638).
 	Regarding claim 5: Cloud does not disclose the core to include at least one heating element to heat said knife blades. However, Nalle discloses similar knife assembly with the use of heating element, see for example (Figs. 1, 2, and 4; via heated cutting blade 20).
	Therefore, it would have been obvious to one with ordinary skill in the art, at the time the invention was made, to have modified and/or substituted Cloud’s cutting tool with one with heating element, as suggested by Nalle, in order to provide a cutter allowing for reduced or eliminated polymer buildup within the cutter-sealer (paragraph 0011).
	Regarding claim 6: Cloud discloses package guides include guide shoes each having a superior surface defining said guide faces, see for example (Figs. 10, 15, 18, and 19; via guide surface of the member 213).  
	Regarding claim 7: Cloud in view of Nalle are silent regarding the use of the guide shoes to comprise insulating material.  However, the office takes an official notice that such use of insulating material to hold and support the folded and/or silted blanks while being conveyed or operated under, is very old and well known in the art.
	Therefore, it would have been obvious to one with ordinary skill in the art, at the time the invention was made, to have modified and/or substituted Cloud’s blanks guide shoes by another 
 	Regarding claim 8: Cloud discloses that the guide shoes (via 213) are coupled to said core by fasteners (Fig. 10; via 213 bolted to the core).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited art of records are suggesting the use of supporting surface to the treated web/blank while being cut and/or folded.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731